In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-14-00437-CR


                          KARLA KAREN MENDEZ, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                        On Appeal from the County Court at Law No 3
                                    Dallas County, Texas
           Trial Court No. MA 1340956-C, Honorable Douglas W. Skemp, Presiding

                                         January 9, 2015

                              MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before this court is a motion to dismiss the appeal signed by both appellant,

Karla Karen Mendez, and her attorney. Without passing on the merits of the case, we grant the

motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeal. Having dismissed the appeal at appellant=s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                           Per Curiam


Do not publish.